The motion of the appellee, Hugh Ekleberry, for diminution of the record, resubmission and rehearing is denied. *Page 576 
Under Sections 11572a and 11363, General Code, authority is granted to the courts, when justice requires it, or in furtherance of justice, to correct an omission in the bill of exceptions.
Section 11420-9, General Code, requires that the verdict shall be in writing. Inquiry can be made of the jurors only to ascertain if the verdict is that of three-fourths or more of their number. The verdict must stand or fall upon the writing, without explanation.
"Although no particular form is required, the verdict of the jury, to serve as a basis for a judgment, should be clear, intelligible, consistent, and certain. It should import a definite meaning free from any ambiguity, and should show just what the jury intended, so that the court may ascertain from its terms alone, or from its terms when read in the light afforded by the pleadings of which it is the duty of the court to take judicial notice, what judgment to render. If it is void for uncertainty, it should be set aside or refused by the court." 39 Ohio Jurisprudence, 1090, Trial, Section 365.
The above rule is not only fundamental but also elemental in the trial of a cause.
A motion to correct a bill of exceptions will be denied where the correction of the bill would not result in a different conclusion from the one already announced. Hawke v. Roberts Hall, 13 Ohio App. 198; Elser v. Parke, 142 Ohio St. 261,51 N.E.2d 711.
Motion overruled.
GUERNSEY, P.J., and MIDDLETON, J., concur. *Page 577